Title: From Benjamin Franklin to Joseph Priestley, 27 January 1777
From: Franklin, Benjamin
To: Priestley, Joseph


Dear Sir,
Paris, Jan. 27. 1777
I received your very kind Letter of Feby. last, sometime in September. Major Carleton, who was so kind as to forward it to me had not an Opportunity of doing it sooner. I rejoice to hear of your continual Progress in those useful Discoveries. I find that you have set all the Philosophers of Europe at Work upon Fix’d Air; and it is with great Pleasure I observe how high you stand in their Opinion; for I enjoy my Friend’s Fame as my own.
The Hint you gave me, jocularly, that you did not quite despair of the Philosopher’s Stone, draws from me a Request, that when you have found it you will take care to lose it again; for I believe in my conscience that Mankind are wicked enough to continue slaughtring one another as long as they can find Money to pay the Butchers. But of all the Wars in my time, this on the part of England appears to me the wickedest; having no Cause but Malice against Liberty, and the Jealousy of Commerce. And I think the Crime seems likely to meet with its proper Punishment, a total Loss of her own Liberty and the Destruction of her own Commerce.
I suppose you would like to know something of the State of Affairs in America. In all Probability we shall be much stronger the next Campaign than we were in the last; better arm’d; better disciplin’d, and with more Ammunition. When I was at the Camp before Boston, the Army had not 5 Rounds of Powder a Man. This was kept a Secret even from our People. The World wonder’d that we so seldom fir’d a Cannon. We could not afford it. But we now make Powder in Plenty.
To me it seems, as it has always done, that this War must end in our favour, and in the Ruin of Britain, if she does not speedily put an end to it. An English Gentleman here the other day in Company with some French, remark’d, that it was Folly in France not to make War immediately: And in England, reply’d one of them, not to make Peace.
Don’t believe the Reports you hear of our internal Divisions. We are I believe as much united as any People ever were, and as firmly. There [remainder missing.]
 
Notation by the copyist: Dr. Priestly Extr.
